                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NORTHEASTERN DIVISION

UNITED STATES OF AMERICA                         )
                                                 )
                                                 )    No.    2:19-cr-00013
       v.                                        )
                                                 )           Chief Judge Crenshaw
                                                 )
GEORGIANNA A.M. GIAMPIETRO                       )

                                   JOINT STATUS REPORT

       The United States, through the United States Attorney for the Middle District of Tennessee,

and the Chief of the Counterterrorism Section of the National Security Division, U.S. Department

of Justice, and Charles D. Swift, counsel for the defendant, Georgianna A.M. GIAMPIETRO,

respectfully file this Joint Status Report in advance of the June 19, 2020, status conference date.

       On June 16, 2020, the government inquired of defense counsel whether the defense had

any information or issues to include in this Joint Status Report. Defense counsel notified the

government this morning that the defense intended at the status conference to raise an issue related

to a potential jury questionnaire in this case, and a trial availability issue related to one of the

defense’s proposed experts, Aymen Jawad, who lives in the United Kingdom. Defense counsel

also notified the government that “she is willing to waive a jury trial and proceed by judge alone

under FRCP 23, which of course requires the government’s consent.”

       The government anticipates addressing these issues at the status conference on Friday.

                                                      Respectfully submitted,

                                                      DONALD Q. COCHRAN
                                                      United States Attorney
                                                      Middle District of Tennessee


                                                 1




   Case 2:19-cr-00013 Document 120 Filed 06/17/20 Page 1 of 2 PageID #: 971
/s/ Charles D. Swift                      By:     s/Ben Schrader
Charles D. Swift                                BEN SCHRADER
Pro Hac Attorney for Georgianna Giampietro      Assistant U.S. Attorney
Constitutional Law Center for                   110th Avenue South, A96l
Muslims in America                              Nashville, Tennessee 37203
833 East Arapaho Rd., Suite 102                 Phone: (615) 736-5151
Richardson, TX 75081
Phone: (972) 914-2507
Email: cswift@clcma.org
                                          By:     s/Philip Wehby
                                                PHILIP WEHBY
                                                Assistant U.S. Attorney
                                                110th Avenue South, A96l
                                                Nashville, Tennessee 37203
                                                Phone: (615) 736-5151



                                         By:       s/Jennifer Levy
                                                JENNIFER LEVY
                                                Trial Attorney
                                                Counterterrorism Section
                                                U.S. Department of Justice
                                                950 Pennsylvania Avenue, N.W., Suite 7600
                                                Washington, D.C. 20530
                                                Phone: (202) 514-1092




                                            2




   Case 2:19-cr-00013 Document 120 Filed 06/17/20 Page 2 of 2 PageID #: 972
